Citation Nr: 9906502	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  96-49 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation, under 38 U.S.C.A. § 1151, for 
additional disability claimed to have resulted from treatment 
at a VA facility in March and April 1991.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel

INTRODUCTION

The veteran had active military service from January 1966 to 
January 1972.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
a July 1995 rating action which denied the veteran 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151.  A 
written notice of disagreement with that decision was 
received later that month, and a statement of the case was 
issued to the veteran shortly thereafter.  The veteran's 
appeal was perfected by receipt at the RO, in August 1995, of 
a VA Form 9 (Appeal to Board of Veterans' Appeals).  In March 
1996, the veteran offered testimony at a hearing conducted 
before a hearing officer at the RO, and a supplemental 
statement of the case was issued.  In due course, the appeal 
was forwarded to the Board.

In addition to the foregoing, the Board observes that, in 
1998, the veteran perfected an appeal with respect to the 
disability rating assigned to his various service-connected 
disabilities, as well as with a decision by the RO to deny 
entitlement to a total disability rating for compensation 
purposes.  The appeal of those issues, however, has been 
assigned a docket number separate from that assigned to the 
present decision, consistent with the distinct procedural 
development of both appeals.  In addition, the Board notes 
that the veteran has requested a hearing in Washington, DC, 
before a Member of the Board in connection with those more 
recently developed claims.  Since, however, the veteran has 
not requested a Board hearing to discuss his claim for 
benefits under the provisions of 38 U.S.C.A. § 1151, and this 
claim is a distinct and separately docketed one, the Board 
may proceed in its consideration of it.  The claims 
concerning increased ratings and entitlement to a total 
disability rating will be the subject of a separate decision, 
to be issued following the conduct of the veteran's requested 
hearing in that regard.  


REMAND

A review of the record reflects that the veteran has been 
diagnosed as having a number of disabilities affecting his 
legs.  These have included severe peripheral neuropathy; 
severe demyelinating mixed sensory motor polyneuropathy; 
sympathetic mediated pain and probable causalgia of the 
injured nerves; Sudeck's atrophy of the feet; reflex 
sympathetic dystrophy; and right saphenous neuralgia.  The 
veteran has essentially contended that one or more of these 
disabilities was either caused or aggravated by sural nerve 
biopsies performed at a VA Medical Center (VAMC) in March and 
April 1991.  

Although the Board is not rendering a final decision at this 
time, significant changes in the law applicable to claims 
pursuant to 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998), 
impel us to provide a discussion thereof in some detail here.  
This governing statute, set forth at 38 U.S.C.A. § 1151, 
provides that, when a veteran suffers injury or aggravation 
of an injury as a result of VA hospitalization or medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct or failure to follow instructions, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See also 38 C.F.R. §§ 3.358(a), 3.800(a) 
(1998).

The regulations provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).  
Compensation is not payable if additional disability or death 
is a result of the continuance or natural progress of the 
injury or disease for which the veteran was hospitalized 
and/or treated.  38 C.F.R. § 3.358(b)(2).


Further, the additional disability or death must actually 
result from VA hospitalization or medical or surgical 
treatment and not be merely coincidental therewith.  In the 
absence of evidence satisfying this causation requirement, 
the mere fact that aggravation occurred will not suffice to 
make the additional disability or death compensable.  
38 C.F.R. § 3.358(c)(1), (2).

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the VA hospitalization 
or medical or surgical treatment.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined, at the time consent was given, whether that 
treatment would in fact be administered.  38 C.F.R. 
§ 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except e 
statute and regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
38 U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the United States Court of Veterans Appeals (redesignated as 
the United States Court of Appeals for Veterans Claims, 
effective March 1, 1999), Brown v. Gardner, 513 
U.S. 115 (1994).


In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date the Gardner decision was issued by the Court 
of Veterans Appeals.  60 Fed. Reg. 14,222 (March 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c) (1998).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Since the claim herein was filed before October 1997, it must 
be adjudicated in accord with the earlier version of 
38 U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Thus, neither evidence of an unforeseen event nor evidence of 
VA negligence would be required in order for this claim to be 
granted.

As an initial matter, and as indicated above, the veteran has 
been diagnosed to have a number of disabilities affecting his 
legs.  The record also confirms that the veteran underwent a 
sural nerve biopsy in March 1991, and again in April 1991, at 
a VAMC.  Furthermore, the record establishes that some of the 
diagnoses pertaining to the veteran's legs were reflected in 
records dated prior to his 1991 procedures, but that others 
were first shown after that time.  Regardless of the label 
attached to his disability, however, the veteran contends 
that the discomfort he experienced in his legs worsened from 
the time of the subject biopsies.  

With respect to the merits of this claim, the evidence of 
record, as it currently stands, does not contain any 
conclusions offered by medical personnel regarding the 
relationship between the veteran's leg complaints and the 
March/April 1991 biopsies.  In addition, however, the Board 
must also observe that the current record is likewise missing 
the April 1991 biopsy procedure note, which is the record of 
the very event upon which this appeal is based.  Moreover, it 
also appears that the March 1991 biopsy procedure note, 
currently associated with the claims file, was somehow 
obtained by the veteran and forwarded to the RO, rather than 
obtained by the more usual method of a direct request from 
the RO to the medical facility.  These facts suggest that the 
current medical evidence of record may not be complete.  In 
the absence of a complete record, including evidence of the 
veteran's physical condition prior to the event on which the 
claim is based, it would be premature to enter a final 
determination on the appeal at this juncture.  

While the Board does not prejudge the issue of well-
groundedness, we believe the current state of the record, 
given the circumstances described above, requires that the 
Secretary do more to develop this claim in order to extend 
every consideration to the veteran's assertion that there is 
some additional impairment, resulting from his VA treatment, 
that was not otherwise certain or intended or result from 
that treatment.  The resolution of this matter will require 
legal conclusions based upon the medical evidence of record, 
and neither the Board nor the RO is competent to render 
medical determinations which are not solidly grounded in the 
record.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  
On the current evidence, the actual events which took place 
at the time of the treatment in question are unclear.  
Furthermore, once all the pertinent records have been 
assembled, a review of this medical record, by a qualified 
physician, would be most useful in sorting out the facts so 
they can be analyzed under the applicable law.

In addition to the foregoing, the Board notes that a 
statement from the veteran, received in September 1997, may 
be construed as an attempt to raise a claim for service 
connection for peripheral neuropathy, as a residual of the 
in-service accident which caused the disabilities for which 
he is currently service-connected.  It would appear that a 
favorable resolution of that service connection claim could 
have a significant impact on the outcome of the claim for 
benefits under 38 U.S.C.A. § 1151 since, if service 
connection were established for peripheral neuropathy, any 
claim for benefits pursuant to section 1151 based upon 
peripheral neuropathy might be rendered moot.  Accordingly, 
it may be necessary for the RO to address this service 
connection claim, before a decision is entered with respect 
to the claim for benefits under section 1151.  See Harris v. 
Derwinski, 1 Vet.App. 180 (1991).  Since the possible claim 
for service connection is not before the Board, we defer to 
the RO as to the need to clarify the veteran's intentions in 
this regard.

Although any delay in the appeal occasioned by this Remand is 
regrettable, under the circumstances described above, this 
case must be returned to the RO for the following action:  

1.  The RO should attempt to obtain and associate 
with the claims file all the records of the 
veteran's treatment at the Columbia, SC, VAMC and 
the Durham, NC, VAMC between March 1990 and April 
1992, and in particular those generated in 
connection with the sural nerve biopsies conducted 
in March 1991 and April 1991, including any 
Procedure Notes describing those biopsies.  These 
records should be assembled in chronological order.  

2.  After the preceding development has been 
accomplished, the RO should forward the claims 
file, including a copy of this Remand, to a 
physician knowledgeable in the field of diseases of 
the nervous system.  That person should review the 
claims file, and prepare a report which responds to 
the following question:  

Taking into account the veteran's physical 
condition prior to the sural nerve biopsies 
conducted in March 1991 and April 1991, did 
any impairment affecting the legs (to 
include any aggravation of a condition 
existing at the time those procedures were 
performed) arise from the biopsies that 
took place at those times, which was not 
intended to result from, or certain to 
result from, this treatment? 

In the event an examination of the veteran is 
deemed to be necessary in order to provide an 
answer to the question posed, that should be so 
arranged.  Furthermore, a complete rationale, with 
citation to pertinent records, should be provided 
with any opinion expressed, and a notation to the 
effect that the claims file has been reviewed by 
the individual providing the requested opinion 
should be made part of any report furnished.  

3.  Next, the RO should review the evidence of 
record and ensure that the requested development 
has been conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action should be taken.  

4.  The veteran should be notified that the RO will 
consider the issue concerning service connection 
for polyneuropathy, and any develop-ment deemed 
necessary in that regard should be accomplished.  
If any decision regarding this matter is adverse to 
the veteran, he should be so notified and afforded 
an opportunity to file a notice of disagreement.  
If a timely notice of disagreement is filed, a 
statement of the case should be issued, and the 
veteran notified of the need to file a substantive 
appeal if he wishes the Board to address this 
issue.  

5.  Thereafter, the RO should enter its 
determination with respect to whether the veteran 
is entitled to benefits, pursuant to 38 U.S.C.A. 
§ 1151, for a disability to the legs claimed to 
have resulted from sural nerve biopsies performed 
in March 1991 and April 1991.  If the decision 
remains adverse to the veteran, he and his 
representative should be furnished a supplemental 
statement of the case which addresses the evidence 
associated with the claims file since the last 
supplemental statement of the case was issued 
addressing this matter, in January 1997.  After 
providing the appropriate time for the veteran and 
his representative to respond, the case should then 
be returned to the Board for further appellate 
review.  

By this Remand the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this Remand is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 9 -


